Order filed March 9, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00087-CV
                                    ____________

                              In the Interest of B.L.H


                    On Appeal from the 309th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-48778


                                      ORDER

      This is an accelerated appeal from a judgment in a Parental termination
appeal. The notice of appeal was filed February 1, 2018. Appellant has established
indigence or is presumed to be indigent. See Tex. R. App. P. 20.1(a). The reporter’s
record was due within 10 days after the notice of appeal was filed. See Tex. R. App.
P. 35.1(b); 28.4(a)(1). The record has not been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c).
The trial court must direct the court reporter to immediately commence the
preparation of the reporter’s record and must arrange for a substitute reporter, if
necessary. See Tex. R. App. P. 28.4(b)(1).

       On February 26, 2018, this court issued an order requiring Angelia Singleton
to file the record on or before March 8, 2018. No record has been filed. Because the
reporter’s record has not been filed timely in this accelerated appeal, we issue the
following order:

       We direct the judge of the 309th District Court to immediately conduct a
hearing at which the court reporter, appellant’s counsel, and appellee’s counsel shall
participate (a) to determine the reason for the failure to file the record; (b) to establish
a date certain when the reporter’s record will be filed, and (c) to make findings as to
whether the court reporter should be held in contempt of court for failing to file the
reporter’s record timely as ordered. We order the court to prepare a record, in the
form of a reporter’s record, of the hearing. The judge shall make findings of fact
and conclusions of law, and shall order the trial clerk to forward to this court a
supplemental clerk’s record containing the findings and conclusions. The hearing
record and supplemental clerk’s record shall be filed with the clerk of this court on
or before March 19, 2018.

       If the record is filed before that date, the trial court need not hold a hearing.



                                         PER CURIAM